Citation Nr: 1625535	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  13-14 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to August 2011.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Salt Lake City, Utah, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's record is now in the jurisdiction of the Houston, Texas, RO.  In an April 2013 VA Form 9, the Veteran requested a Travel Board hearing; in a statement received in November 2015, he requested a videoconference hearing at the RO.  In a statement received in May 2016, the Veteran's representative indicates that the Veteran prefers a hearing in San Antonio.  

The Veteran had also initiated appeals of denials of service connection for sinusitis, hemorrhoids, bilateral lower extremity varicose veins, and bilateral lower extremity circulatory reflux.  A February 2013 rating decision granted service connection for sinusitis, rated 10 percent; hemorrhoids, rated 20 percent; and varicose veins with chronic venous insufficiency of the left and right lower extremities, each rated 10 percent, effective September 1, 2011.  Consequently, those matters are not before the Board.  

The issues of service connection for acid reflux and sleep apnea have been raised by the record in an April 2013 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, in an April 2013 VA Form 9, the Veteran requested a Travel Board hearing.  In a statement received in November 2015, he indicated that he preferred a videoconference Board hearing at the RO.  In a statement received in May 2016, the Veteran's representative indicated that the Veteran requested a hearing in San Antonio.  The Board notes that there are VAROs in Houston and Waco, Texas.  Therefore, the AOJ should contact the Veteran to clarify which RO he prefers to schedule his Board hearing.  Because he is entitled to such a hearing upon request, and because videoconference hearings are scheduled by the AOJ, a remand is required.  See 38 U.S.C.A. § 7107; 38 C.F.R. § 20.700(a).  

Accordingly, the case is REMANDED for the following:

The AOJ should contact the Veteran to clarify which RO he prefers to schedule a videoconference Board hearing regarding his appeal for service connection for a heart disorder, and then schedule him for such hearing.  The case should thereafter be processed in accordance with established appellate practices.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

